Citation Nr: 0005991	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  94-37 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for joint disease, to 
include as secondary to inservice exposure to Agent Orange.
 
2.  Entitlement to service connection for skin disease, to 
include as secondary to inservice exposure to Agent Orange.

3.  Entitlement to service connection for scleroderma, to 
include as secondary to inservice exposure to Agent Orange.

4.  Entitlement to service connection for Raynaud's Syndrome, 
to include as secondary to inservice exposure to Agent 
Orange.

5.  Entitlement to service connection for chronic fatigue 
syndrome (CFS), to include as secondary to inservice exposure 
to Agent Orange.

6.  Entitlement to service connection for genetic damage with 
fragile X chromosome (FXC), to include as secondary to 
inservice exposure to Agent Orange.

7.  Entitlement to service connection for a heart disorder, 
to include as secondary to inservice exposure to Agent 
Orange.

8.  Entitlement to service connection for defective hearing, 
to include as secondary to inservice exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967.

This appeal arises from a December 1994 RO decision, which, 
in pertinent part, denied the veteran's claims for service 
connection for joint disease, skin disease, scleroderma, 
Raynaud's Syndrome, CFS, a psychiatric disorder, genetic 
damage with FXC, a heart disorder, and defective hearing, to 
include on the basis of exposure to Agent Orange.

In April 1997, the Board remanded the veteran's case for 
additional development.  Pursuant to the directions laid out 
in the Remand, the veteran was issued a Statement of the Case 
(SOC) with respect to the issue of entitlement to service 
connection for blurred vision and informed that he had 60 
days to submit a timely appeal.  Since the veteran did not 
submit a timely substantive appeal, the issue of entitlement 
to service connection for blurred vision cannot be addressed 
by the Board at this time.
 
In July 1997, the RO granted the veteran's claim for a 
pension, finding that the veteran's many and varied 
nonservice-connected disorders left him permanently and 
totally disabled.   The veteran was issued a Supplemental 
Statement of the Case (SSOC) in July 1997.  

In a July 1999 decision, the RO granted service connection 
with a 100 percent schedular rating for post traumatic stress 
disorder (PTSD).  As this decision constituted a full grant 
of the benefit sought on appeal, there is no longer an issue 
regarding a psychiatric disorder before the Board.  
Furthermore, in view of the fact that the decision granted 
the veteran a total schedular rating, the issue of 
entitlement to a total disability rating for individual 
unemployability is moot. 

The Board notes that while additional medical records have 
been submitted since the last SSOC in July 1997, these new 
records include only private records from the veteran's 
psychiatrist and his psychologist, and reports of VA 
examinations for mental and neurological disorders.  Since 
the medical evidence found in these reports pertains mostly 
to the veteran's psychiatric problems, it is not pertinent to 
the issues currently before the Board.  To the extent that 
these records mention non-psychiatric disorders which are at 
issue in this decision, the Board points out that this 
evidence is also not pertinent, since it is merely the 
recitation of a history of a disorder, without medical 
findings or opinions other than those related by the veteran.  
Since the additional evidence is not pertinent to the claims 
on appeal, there is no need to Remand the case for RO 
consideration in light of the newly submitted records. 



FINDINGS OF FACT

1.  The veteran had active service in Vietnam.

2.  Joint disease, skin disease, scleroderma, Raynaud's 
Syndrome, CFS, genetic damage with FXC, a heart disorder, and 
defective hearing, were not shown during service or within 
one year thereafter.

3.  The veteran has not been shown to have a disability 
recognized by the VA as etiologically related to exposure to 
herbicide agents used in Vietnam.

4.  The file contains no competent medical evidence to show 
that the veteran has joint disease, skin disease, 
scleroderma, Raynaud's Syndrome, CFS, genetic damage with 
FXC, a heart disorder, or defective hearing that is related 
to service, or in any way related to inservice exposure to 
herbicide agents used in Vietnam.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for a joint disease, a skin 
disease, scleroderma, Raynaud's Syndrome, CFS, genetic damage 
with FXC, a heart disorder, or defective hearing.  38 
U.S.C.A. § 5107 (West 1991). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the veteran's DD Form 214 discloses that the 
veteran served on active duty in the Republic of Vietnam 
during the Vietnam era.  The veteran's service medical 
records, however, contain no complaints or findings 
indicative of Agent Orange exposure, and no symptoms or 
diagnoses suggestive of joint disease, Raynaud's Syndrome, 
CFS, genetic damage with FXC, a heart disorder, or defective 
hearing.  While the service medical records do show that he 
was treated in July 1967 for a scaly rash on the bottom 
surface of his penis, and in August 1967 for tinea pedis, the 
records contain no diagnosis of scleroderma and they provide 
no indication that the skin problems were chronic.  
Additionally, the veteran's skin was evaluated as normal at 
separation in August 1967.  Post service medical records 
showed no complaints or findings relating to any of the 
claimed disorders until many years after separation from 
service. 

Beginning in April 1992, the veteran began submitting 
statements asserting claims for service connection for 
various disabilities that he contested were connected with 
exposure to Agent Orange while serving in Vietnam.  Since 
July 1992, the veteran has submitted similar statements in 
which he alleges that he has developed numerous disorders due 
to inservice exposure to high energy electron (or 
electromagnetic) fields.  Through numerous statements 
submitted since 1992, the veteran has related each of the 
disorders listed on the cover page of this decision to either 
(or both) of these two causes.  In a statement received in 
January 1994, the veteran asserted that all of his symptoms 
were due to exposure to Agent Orange and to exposure to high-
energy electromagnetic fields.  Since it is not always 
completely clear which theory is being presented as the root 
of each claimed disorder, this decision addresses each 
claimed disorder under both the provisions for direct service 
connection and the provisions for presumptive service 
connection for disorders related to exposure to Agent Orange.  

Summary of pertinent medical evidence

The evidence of record shows that the veteran has been 
diagnosed with degenerative joint disease.  The mild 
degenerative changes, first noted on October 1989 X-rays from 
the Beaver Medical Clinic, were diagnosed as degenerative 
arthritis of the cervical spine on VA examination in July 
1990.  At that time the degenerative disk disease was related 
to a 1983 injury.  Subsequent related diagnoses have 
included: minimal dextroscoliosis of the thoracic spine and 
degenerative disk disease at C5-6 and C6-7 with marginal 
spurs, perhaps causing mild spinal stenosis (private medical 
records from the San Bernardino County Medical Center (SBCMC) 
dated from April to May 1991); osteophytic spurring with 
probable disk herniation at C5-C6 and C6-C7 levels (private 
medical records from the St. Vincent medical center, 
including a March 1992 magnetic resonance imaging (MRI) study 
of the cervical spine); mild scoliosis, C5-C7 spinal 
degeneration, thoracic outlet syndrome (private medical 
records from the Los Angeles County Medical Center dated in 
March 1992); decreased arm strength and leg pain secondary to 
degenerative joint disease of the cervical spine and possible 
protruding disc (VA outpatient treatment records dated in 
June and July 1992); degenerative disk disease at L5-S1 and 
degenerative joint disease of the cervical spine (VA 
outpatient treatment records dated in October 1992 and 
January 1993); mild cervical spondylosis, fibromyalgia, and 
osteoarthritis of the cervical and lumbosacral spine (private 
examinations by Jay A. Goldstein, M.D., dated in March 1994, 
March 1995, and March 1998).

The earliest medical evidence regarding the veteran's skin 
disorders was a November 1976 record from the Humboldt State 
University student health center that indicated that the 
veteran was treated for a lesion on the left forearm that 
began about a year and a half earlier and had remained about 
the same.  The impression was dermopathy, of questionable 
etiology.  On referral to the dermatology clinic in January 
1977, the diagnosis was localized scleroderma.  Subsequent 
diagnoses included: dermal sclerosis suggestive of morphea 
(March 1992 surgical pathology report from the Los Angeles 
County Medical Center); morphea and scleroderma (VA 
outpatient treatment records dated in June and July 1992); 
morphea not scleroderma (July 1992 VA outpatient treatment 
record); morphea (October 1992 VA outpatient treatment 
record); scleroderma/morphea (January 1993 VA outpatient 
treatment record); hyperkeratosis, tinea pedis, morphea, 
folliculitis of the scalp, lichen simplex resolved, and no 
systemic scleroderma (April 1993 VA outpatient treatment 
record); morphea, scalp acne necrotica, and tinea pedis (May 
1993 VA outpatient treatment records); tinea pedis and 
morphea (June 1993 VA outpatient treatment records); morphea 
and hyperkeratosis of feet (October 1993 VA outpatient 
treatment records); scleroderma (localized morphea) vs. 
sclerodermoid reaction (January 1994 VA examination); morphea 
- localized scleroderma and keratoderma plantaris (January 
1994 VA dermatology consultation); morphea and keratosis 
plantares (March 1994 examination by Dr. Goldstein); and 
morphea (March 1998 examination by Dr. Goldstein).

The medical records on file relating to Raynaud's syndrome 
(or phenomenon) include only a September 1992 VA outpatient 
treatment record which noted the disorder, and a May 1994 
private record from a psychologist at the Learning Center who 
listed Raynaud's as an Axis III diagnosis.

Chronic fatigue syndrome (CFS) was first diagnosed on a 
September 1992 VA outpatient treatment record.  Subsequent VA 
outpatient treatment records noted that a diagnosis of CFS 
was questionable (November 1992), or that the veteran did not 
meet the criteria for CFS (January 1993).  The Board notes 
that the veteran's private psychiatrist, Dr. Goldstein, 
diagnosed CFS in March 1994, and that a private psychologist 
noted CFS on the May 1994 examination.  Thereafter, Dr. 
Goldstein  diagnosed CFS in October 1994, at which he 
reported the onset of the disorder to be in August 1983.  Dr. 
Goldstein continued to diagnosis CFS in examinations 
performed in March 1995, January 1996, and March 1998. 

Turning to the veteran's claim for service connection for 
genetic damage with FXC, the Board finds that the file 
contains no medical record showing findings related to 
genetic damage, and that the veteran has been given no 
diagnosis in this regard.  A May 1993 VA outpatient treatment 
record did note that the veteran was worried about 
chromosomal problems from exposure to Agent Orange and that 
he was referred to immunology.  Records show that findings 
were not made at that time and the veteran was told that a 
chromosomal test would not be useful.

While the veteran has asserted that he has a murmur or some 
other heart disorder, review of the records revealed no 
medical findings of a problem with the heart.  Over the 
years, examinations of the heart have revealed findings 
including: no cardiomegaly, no murmurs, rhythm regular, 
peripheral pulses normal (July 1990 VA examination); regular 
heart without murmur, ECG normal, and chest X-rays normal 
(September 1992 VA examination); normal cardiovascular 
system, regular rate and rhythm, without murmur (January 1994 
VA examination report).

Similarly, the Board finds that the medical evidence on file 
does not show a diagnosis of hearing loss, even though the 
veteran has claimed that he has had a problem with defective 
hearing due to service.  VA examination performed in July 
1990 revealed that the veteran's canals and drums were normal 
with no discharge and that there was no hearing loss noted.  
Additionally, on VA examination in January 1994, the 
veteran's ears were again evaluated as normal. 


II.  Pertinent Provisions

Direct service connection

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.303 (1999).

Presumptive service connection/exposure to herbicides

For the purposes of presumptive service connection, the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam beginning on January 9, 1962 and 
ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 
3.307(a)(6) (1999).

Disease associated with exposure to certain herbicide agents  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied.  Chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1999).

The term "soft-tissue sarcoma" includes the following: adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma leiomyosarcoma, epithelioid 
leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, 
ectomesenchymoma, angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma), proliferating (systemic) 
angioendotheliomatosis, malignant glomus tumor, malignant 
hemangiopericytoma, synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon sheath, malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma.  Id.

Note 2: For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  Id.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313 (1999).

The United States Court of Appeals for the Federal Circuit 
held that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. 98- 542, § 5, 98 Stat. 
2725, 2727-29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation, even if there is no entitlement to the presumption 
of service incurrence.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, where the issue involves medical 
causation, competent medical evidence which indicates that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Well grounded claim requirements

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
his claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), in the 
context of a veteran's claim for service connection, the 
United States Court of Veterans Claims (known previously as 
the United States Court of Veterans Appeals, prior to March 
1, 1999) (hereinafter Court) stated that in order for a claim 
to be well grounded, that is, plausible, there must be 
competent evidence of (1) a current disability (a medical 
diagnosis), (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992) .

If the veteran has not submitted evidence of a well-grounded 
claim, there is no duty to assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a) (West 1991), 
see also Morton v. West, 12 Vet. App. 477 (1999).


III.  Analysis

A.  Presumptive service connection pursuant to 38 C.F.R. §§ 
3.307(a) and 3.309(e)

The veteran asserts that exposure to Agent Orange while 
serving in the Republic of Vietnam has caused him to develop:  
joint disease, skin disease, scleroderma, Raynaud's Syndrome, 
CFS, genetic damage with FXC, a heart disorder, and defective 
hearing.

The veteran's service personnel records show service in the 
Republic of Vietnam during the Vietnam Era which would enable 
him to take advantage of the presumptions of Agent Orange 
exposure and service incurrence in the provisions of 38 
C.F.R. §§ 3.307(a) and 3.309(e) if there were a current 
diagnosis of a disability listed in 38 C.F.R. § 3.309(e).  
See veteran's DD Form 214, 38 C.F.R. § 3.313, and McCartt v. 
West, 12 Vet. App. 164, 168 (1999).

While the veteran has been diagnosed with various disorders 
over the years (specifically listed above), the file contains 
no competent medical evidence of a current diagnosis of any 
of the designated disorders for which presumptive service 
connection may be granted.  As such, the veteran's claims for 
presumptive service connection under 38 C.F.R. §§ 3.307(a) 
and 3.309(e) fail in light of the regulatory schemata.

The Board notes that at one time, there was some question as 
to the exact diagnosis of the veteran's skin disorder.  While 
he received numerous, sometimes tentative diagnoses, he was 
never diagnosed chloracne or other acneform disease 
consistent with chloracne, skin cancer, or porphyria cutanea 
tarda. 

Since the veteran does not have a current diagnosis of any of 
the designated disorders presumed to be caused by exposure to 
Agent Orange, the Board finds that the claims for service 
connection on a presumptive basis are not well grounded in 
light of 38 C.F.R. § 3.309(e), and no duty to assist is 
triggered by the diagnoses of record.


B.  Direct service connection, including on an Agent Orange 
exposure basis, or on any other basis asserted by the veteran

Initially, the Board notes that service connection for the 
claimed disorders on an Agent Orange exposure basis is not 
necessarily foreclosed, merely because the veteran has not 
submitted competent medical evidence of current disability as 
listed in 38 C.F.R. § 3.309(e).  The direct service 
connection provisions are applicable to all claimed theories 
for service connection including the claim that his disorders 
are due to Agent Orange exposure, or that they are due to 
exposure to high-energy electron/electromagnetic fields.   

Regardless of the stated theory of service connection, 
however, in order for the claim to be well grounded without 
resort to 38 C.F.R. §§ 3.307(a) and 3.309(e), the veteran 
must furnish competent medical evidence of a current 
disability, and  competent medical evidence of a relationship 
between that current disability and inservice Agent Orange 
exposure, inservice high energy electron/electromagnetic 
field exposure, or some other incident of service origin.  
Combee, supra..  If service connection is based on exposure 
to some hazard, he must also submit competent evidence of 
actual exposure.  See McCartt, supra.

(i)  Entitlement to service connection 
for genetic damage with FXC, a heart 
disorder, and defective hearing

While the veteran has asserted that he has genetic damage 
with FXC, a heart disorder, and defective hearing, medical 
records on file contain no diagnoses with regard to these 
disorders.  To the contrary, VA examinations over the years 
have indicated that the veteran's heart and his hearing 
appeared to be normal.  Additionally, although the medical 
record shows that the veteran did express concerns regarding 
possible genetic damage and chromosomal problems in a May 
1993 VA outpatient treatment session, the record contains no 
findings or diagnosis of any such a disorder. 

Since medical evidence showing that the veteran currently has 
a disability is necessary in order for service connection to 
be granted, and the veteran's file contains no diagnosis with 
respect to these three asserted disorders, the veteran's 
claims for service connection for genetic damage with FXC, a 
heart disorder, and defective hearing must be denied as not 
well grounded.  Caluza, supra; Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  


(ii)  Entitlement to service connection 
for joint disease, skin disease, 
scleroderma, Raynaud's Syndrome, and CFS

Initially, as was reported in the summary of medical evidence 
laid out above, the veteran has been diagnosed with 
degenerative joint disease, a number of skin disorders, 
Raynaud's Syndrome, and CFS.  The Board finds it pertinent, 
however, that none of the diagnosed disorders were shown 
during service or within many years thereafter.  According to 
the evidence of record, degenerative joint disease was first 
shown in 1989 and, at that time, it was related to a 1983 
injury.  Raynaud's Syndrome and CFS were initially noted in 
September 1992, more than 20 years after separation from 
service.  While the service medical records did indicate that 
the veteran had inservice problems with the skin on his penis 
and with tinea pedis, the Board finds that these problems 
were not shown to be chronic or ongoing, as they were not 
noted on the 1967 examination at separation from service or 
in the years after separation from service.  The earliest 
indication that the veteran had an ongoing skin disorder was 
not until November 1976, at which time it was reported that 
the chief symptom, described as a lesion on the forearm, 
began about a year and a half earlier.  Tinea pedis, though 
noted during service in 1967, was not shown again until the 
1990's.  In short, a careful review of the record does not 
show that any of the veteran's diagnosed disorders began 
during service.  

Although it is quite clear that none of the veteran's 
diagnosed disorders date back to his period of active duty, 
the Board notes that service connection would still be 
possible if there were competent medical evidence on file 
linking one of the diagnosed disorders to some aspect of the 
veteran's period of active duty.  Here, the veteran has 
specifically asserted that his diagnosed disorders are due to 
inservice exposure to Agent Orange and/or to inservice 
exposure to high energy electron/electromagnetic fields.  
Even assuming, arguendo, that the veteran had been exposed to 
herbicides and energy electron/electromagnetic fields during 
service, a thorough review of the medical records on file 
reveals no medical evidence or opinion relating any diagnosed 
disorder (other than PTSD) either to inservice exposure to a 
specific hazard, or to any other aspect of the veteran's 
period of service. 

The Board has considered the March 1998 report from the 
veteran's private psychiatrist which listed psychiatric 
problems and non-psychiatric problems including CFS, morphea, 
and osteoarthritis, and reported that "[h]e remains 
disabled, as from the history, the disability is service-
connected."  Here, however, the treating psychiatrist did 
not conclude that the veteran's CFS, his morphea, or his 
osteoarthritis was of service onset or was otherwise related 
thereto.  Rather, the psychiatrist's statement that the 
veteran's disability was service-connected constituted only a 
history provided by the veteran.  The Court has held that a 
bare transcription in a medical record of the veteran's self-
reported history, unenhanced by medical analysis, does not 
constitute competent medical evidence as is required to make 
the claim well grounded.  LeShore v. Brown, 8 Vet. App. 405 
(1995).  

Although the veteran has asserted through numerous statements 
that his joint disease, skin disease, scleroderma, Raynaud's 
Syndrome, and CFS were caused by Agent Orange exposure or 
energy field exposure, the clinical records on file do not 
contain the medical evidence needed to support these 
contentions.  In cases such as this, where a medical 
diagnosis and competent medical evidence of causation are 
essential, the veteran's lay statements alone are not 
sufficient to establish well-grounded claims for service 
connection.  See Espiritu, supra.  The veteran's assertions 
have all been considered, but, as previously noted, laymen 
are not competent to testify as to medical diagnosis or 
causation.

In this case, the veteran does not have a disorder, other 
than PTSD, which has been related to any aspect of his period 
of active duty including inservice exposure to herbicides or 
high energy electron/electromagnetic fields.   Without 
competent medical evidence of record indicating that there is 
a nexus between the veteran's diagnosed disorders and any 
incident of service origin, including the claimed Agent 
Orange and energy field exposure, the claims for service 
connection on a direct basis must be denied since they do not 
meet the criteria for well-grounded claims as set forth by 
the Court in Caluza, supra. and as imposed by 38 U.S.C.A. 
§ 5107(a) (West 1991).  In view of this, there is no duty to 
assist the veteran further in the development of these 
claims, and the Board does not have jurisdiction to 
adjudicate them.  Morton v. West, 12 Vet. App. 477 (1999); 
Grivois v. Brown, 6 Vet. App. 136 (1994); and Boeck v. Brown, 
6 Vet. App. 14 (1993).  Since a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claims for service 
connection for degenerative joint disease, skin disease, 
Raynaud's Syndrome, and CFS must all be denied.

With regard to the claims denied in sections (i) and (ii) 
above, the Board does not doubt the sincerity of the 
veteran's belief that he has disorders that are related to 
some aspect of his period of service.  Competent opinions 
regarding questions of medical diagnosis or causation, 
however, require medical expertise.  The veteran does not 
meet the burden of presenting evidence of a well-grounded 
claim merely by presenting his own testimony because, as a 
lay person, he is not competent to offer medical opinions.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (1998), cert. 
denied, 119 S. Ct. 404 (1998).  See also Espiritu, supra; 
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit, supra.


ORDER

Entitlement to service connection for joint disease, to 
include as secondary to inservice exposure to Agent Orange, 
is denied as the veteran has not submitted a well-grounded 
claim.
 
Entitlement to service connection for skin disease, to 
include as secondary to inservice exposure to Agent Orange, 
is denied as the veteran has not submitted a well-grounded 
claim.

Entitlement to service connection for scleroderma, to include 
as secondary to inservice exposure to Agent Orange, is denied 
as the veteran has not submitted a well-grounded claim.

Entitlement to service connection for Raynaud's Syndrome, to 
include as secondary to inservice exposure to Agent Orange, 
is denied as the veteran has not submitted a well-grounded 
claim.

Entitlement to service connection for chronic fatigue 
syndrome (CFS), to include as secondary to inservice exposure 
to Agent Orange, is denied as the veteran has not submitted a 
well-grounded claim.

Entitlement to service connection for genetic damage with 
fragile X chromosome (FXC), to include as secondary to 
inservice exposure to Agent Orange, is denied as the veteran 
has not submitted a well-grounded claim.

Entitlement to service connection for a heart disorder, to 
include as secondary to inservice exposure to Agent Orange, 
is denied as the veteran has not submitted a well-grounded 
claim.

Entitlement to service connection for defective hearing, to 
include as secondary to inservice exposure to Agent Orange, 
is denied as the veteran has not submitted a well-grounded 
claim.



		
	
	Member, Board of Veterans' Appeals



 

